Citation Nr: 1039870	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-26 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to November 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the St. Petersburg, Florida 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service connection 
for hepatitis C.

In October 2006, and again in October 2008, the Board remanded 
the case for the development of additional evidence.  The Board 
subsequently obtained an opinion from a VA medical expert.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives.  The Board will proceed with review.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Hepatitis C was not shown in service or for many years 
thereafter, and infection with the hepatitis C virus is more 
likely due to post-service heroin use.


CONCLUSION OF LAW

The criteria for establishing service connection for hepatitis C 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
November 2001, prior to the decision on appeal and in October 
2006.  In those letters, VA advised the Veteran what information 
and evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA.  The October 2006 letter and a November 2008 
letter advised the Veteran how VA determines disability ratings 
and effective dates.  The case was last adjudicated in an August 
2009 supplemental statement of the case.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post-service treatment records, Social 
Security Administration (SSA) records, VA examination reports, 
and the transcript of the Travel Board hearing that the Veteran 
had in July 2006 before the undersigned Veterans Law Judge.  The 
Board has obtained opinions from health care professionals 
regarding the claim.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran actively 
participated in the claims process by submitting written 
argument, medical articles, and testifying at a hearing.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any error 
in the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  

Service Connection for Hepatitis C

The Veteran has hepatitis C.  He contends that he contracted that 
disease during service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records show that he received 
immunizations 
in 1970 and 1973.  The immunization record does not show whether 
the immunizations were administered by hypodermic needle or by 
jet injector.  The Veteran was treated for gonorrhea in October 
1972.  In December 1972, he reported a six month history of pain 
in his testicles.  He also reported right inguinal pain.  The 
treating clinician's impression was epididymitis.  On follow-up 
in January 1973, he reported ongoing testicle pain and also 
reported stomach pain.  In July and August 1973, the Veteran 
reported pain in his right kidney area and low back area.  A 
clinician listed impressions of kidney infection and prostatitis.  
On follow-up in October and November 1973, clinicians noted 
possible kidney infection, gonorrhea, or complicated urinary 
tract infection.  On urology consultation, examination did not 
show any abnormalities, and intravenous pyelogram (IVP) findings 
were within normal limits.  On the report of the Veteran's 
November 1973 service separation examination, it was noted that 
he had a history of recurrent urinary tract infection.

The claims file contains records of VA medical treatment of the 
Veteran from 1989 forward.  In May and June 1992, the Veteran 
reported an approximately eight year history of pain in the right 
upper quadrant (RUQ) of his abdomen.  In June and July 1992, he 
reported that he had been snorting heroin for a period of months.  
He stated that he wanted help in stopping his use.  He began 
substance abuse treatment.  In January 1993, he reported that he 
had relapsed, and was snorting heroin daily.  He continued to 
report chronic right sided flank pain.  In May 1993, he 
complained of severe right flank pain, and he reported daily 
heroin use.  He was scheduled for admission for detoxification.  
In outpatient treatment in 1994, he continued to report RUQ pain.  

In April 1996, a VA clinician noted that liver function test 
results were mildly elevated.  In July 1996, the Veteran had VA 
inpatient treatment for heroin dependence.  It was reported that 
he had a long history of heroin abuse, dating back to 1990 and 
possibly longer.  The Veteran also reported chronic right sided 
pain that was worsening progressively since onset eight to nine 
years before the 1996 treatment.

The Veteran was seen for VA emergency mental health treatment in 
August 1997.  He complained of pain in his right side from his 
neck to his foot.  He reported drinking very heavily for two 
weeks to deal with the pain, and having suicidal ideation.  In 
records of VA treatment in July 2000, it was noted that April 
1996 laboratory records had been positive for hepatitis C.  VA 
treatment records from 2000 forward note the hepatitis C.  

The Veteran filed his claim for service connection for hepatitis 
C in April 2001.  The Veteran submitted a copy of a newspaper 
article from 2001 regarding questions as to whether multiple use 
jet injectors used for shots increase the risk of spreading 
hepatitis C.  The article quoted a 1994 study by the Centers for 
Disease Control and Prevention (CDC) indicating that multiple use 
jet injectors "may pose a potential hazard for blood-borne 
disease transmission."

In a July 2003 statement, the Veteran asserted that he contracted 
hepatitis C during service, through sexual relations that 
included exposure to blood.  He stated that he experienced 
symptoms in service that had continued through the present.  He 
indicated that he had used drugs in the past to alleviate pain.  
In an August 2003 statement, the Veteran wrote that symptoms he 
began experiencing once or twice a year in 1972 had continued 
through the present, and had become as frequent as daily.  He 
reported that he started using heroin due to pain, and that he 
exaggerated his drug use to obtain treatment.  In a June 2004 
statement, the Veteran reported that on one occasion during 
service he noticed blood on him during sexual intercourse, and 
his partner told him that she was menstruating.  He stated that 
he then developed symptoms that clinicians attributed to venereal 
disease or kidney infection.  He related that RUQ pain began 
during service and continued through the present.

The Veteran submitted a July 2004 medical opinion from M. S., 
M.D., a private gastroenterologist.  Dr. S. reported having 
reviewed medical records from 1972 through 2001.  Dr. S. stated 
that the way the Veteran contracted hepatitis C could not have a 
clear cut answer, because the diagnosis of hepatitis C could not 
be made with assurance until approximately 1990.  Dr. S. opined 
that it is probable that the Veteran acquired hepatitis C from 
sexual intercourse with multiple partners, as the Veteran denied 
IV drug abuse, tattoos, and transfusions.

In a July 2006 statement, the Veteran's wife reported that, in 
2000, the Veteran received an envelope containing his service 
treatment records.  She stated that he pointed out to her records 
of symptoms in service like his present symptoms, including a 
record of RUQ pain.  She reported that the Veteran had left the 
medical records with a friend who offered him employment.  Also 
in July 2006, F. J. wrote that he employed the Veteran in a 
restaurant in 2000.  Mr. J. stated that the Veteran showed him 
service treatment records showing symptoms, including RUQ pain, 
in 1973.  Mr. J. reported that the Veteran accidentally left the 
records with Mr. J., and that Mr. J. later moved and misplaced 
the papers.

In his July 2006 Travel Board hearing, the Veteran reported that 
during his service he did not have any blood transfusion, and he 
did not get any tattoos.  He stated that he did receive 
immunizations during service that were given with air guns.  He 
indicated that he was sexually active during service, and that he 
received treatment for gonorrhea.  He reported that during 
service he shared razor blades with fellow soldiers.  He stated 
that after service he used drugs.  He indicated that he felt sick 
for many years, and that physicians could not find the cause of 
his symptoms.  He reported that his symptoms worsened beginning 
in the early 1990s.  He stated that he used drugs to alleviate 
his pain.  He stated that his hepatitis C was not diagnosed until 
1996.


The Veteran submitted copies of medical records in April 2007.  
He added handwritten notes to some records.  On a record of July 
1996 VA heroin detoxification treatment, the Veteran wrote that 
he only reported drug use in 1996 to gain admission for medical 
treatment, so that physicians could find out what was wrong with 
him.  He indicated that he did not have a drug problem.  On the 
records of August 1997 VA emergency mental health treatment, he 
noted that he used alcohol to gain admission for treatment to 
determine the cause of illness that made him unable to work.

In a July 2007 statement, the Veteran reported that he had low 
back pain and RUQ pain during service.  He stated that after 
service he had such pain every couple of months, and that the 
frequency increased over time.  He indicated that in the 1990s he 
exaggerated his drug use and alcohol use in order to get medical 
attention for his pain.

In April 2008, a VA physician assistant reviewed the Veteran's 
claims file.  The reviewer stated that there was a 23-year gap 
between the Veteran's service and his diagnosis of hepatitis C.  
The reviewer noted that there was a history of high risk 
behaviors after 1973.  The reviewer provided the opinion that 
"it is less likely than not that the veteran's hepatitis C is 
related to the veteran's in-service episode of sexually 
transmitted disease or is otherwise related to his active 
service."

In statements submitted in 2008, the Veteran noted that hepatitis 
C could not be diagnosed before the early 1990s.  He reiterated 
that the same symptoms that he had during service continued after 
service and became more frequent over time.

In the October 2008 remand, the Board noted that the April 2008 
opinion was provided by a physician assistant.  The Board 
instructed that a new file review and opinion be provided by a 
physician who specializes in gastrointestinal disease or 
infectious disease.

In November 2008, a VA nurse practitioner reviewed the claims 
file.  That reviewer found that a 1994 laboratory test supported 
a diagnosis of hepatitis C.  The reviewer noted that the 1994 
test occurred well after the Veteran's service.  The reviewer 
stated that it would require mere speculation to suggest that the 
Veteran was positive for hepatitis prior to 1994.  The reviewer 
indicated that an attending physician, a hepatologist, reviewed 
the report and agreed with the statements and opinions.

In May 2010, the Board requested a file review and opinion from a 
physician specializing in infectious disease.  A physician who is 
the Chief of Infectious Diseases at a VA hospital reviewed the 
file and provided an opinion in June 2010.  The reviewer noted 
the Veteran's medical history, including the complaints of 
dysuria, testicular pain, sexually transmitted disease, flank 
pain, low back pain, and RUQ pain in service, as well as his post 
service complaints.  After reviewing the record, the examiner 
noted that the Veteran most likely contracted hepatitis C via IV 
drug use with heroin, and statistically, most hepatitis 
infections are spread in this fashion due to its ability to stay 
viable on innate objects.  The specialist noted that it cannot be 
stated absolutely that this was his mutually exclusive route of 
contracting hepatitis C.  Other less likely routes of infection 
include sexual contact, razors, and potential blood exposure from 
other wounded servicemen.  The specialist noted that sexual 
transmission rates of hepatitis C among heterosexual discordant 
monogamous couples have been low in the literature; however, 
those rates go up when couples are no longer monogamous or engage 
in other high risk sexual behavior.  The specialist noted that 
the Veteran did engage in high risk sexual behavior but the 
objective evidence does not reflect that this was the absolute 
route of his hepatitis C infection.  

In statements submitted in July and August 2010, the Veteran 
noted that he was exposed to blood during intercourse during 
service, and that he had multiple sexual partners during service.  
He reiterated that he used heroin and alcohol to address pain 
including abdominal pain.  He included references to internet 
articles concerning hepatitis.

The Veteran contends that the symptoms of his hepatitis C began 
during service and continued after service, through the present.  
His service treatment records show reports of pain in the 
testicles, right inguinal area, stomach, right kidney area, and 
low back area.  However, it is now well established that lay 
persons without medical training, such as the Veteran, are not 
competent to opine on matters requiring medical expertise, such 
as the diagnosis or etiology of hepatitis C.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).  Thus, the Veteran's 
contentions that his symptoms in service were from hepatitis C is 
not competent medical evidence.  

In addition, the internet medical evidence submitted by the 
Veteran is general in nature and does not relate to or 
specifically discuss his case.  Accordingly, it is of negligible 
probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

Moreover, whether the symptoms he experienced in service or 
following service are in any way related to his current hepatitis 
C requires medical expertise to determine.  See Clyburn v. 
West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to the 
fact that what he experienced in service and since service is the 
same condition he is currently diagnosed with.").  The VA 
specialist who provided the 2010 opinion noted the in-service and 
post service complaints, but did not attribute them to hepatitis 
C.  Moreover, the Board notes that a 1996 hospital summary 
indicated that prior liver function tests had been negative.

The Veteran emphasizes events during service that were risk 
factors for contracting hepatitis C; particularly, exposure to 
blood via sexual intercourse during a partner's menstruation, and 
intercourse with multiple partners.  The Veteran also asserts 
variously throughout the appeal that he did not have a drug 
problem, that he gave clinicians exaggerated accounts of his drug 
and alcohol use in order to get treatment for his pain, and that 
he used drugs to treat his pain.  The Veteran reported his heroin 
use to clinicians on multiple occasions between 1992 and 1996.  
He stated on those occasions that he wanted detoxification 
treatment.  The Veteran has also contended that he has 
experienced the RUQ pain and other symptoms ever since service.  
However, when presenting for VA treatment in 1992, he reported 
only an 8-year history of such pain.  The Board also notes that 
the Veteran admitted to lying about being suicidal to obtain 
entry to the hospital in 1996 for treatment of his pain.  

The record reflects the Veteran providing inconsistent statements 
regarding his drug abuse and evidence indicating the Veteran 
provided false information to gain admittance to a VA facility.  
Such raises a serious question as to the veracity of the 
information provided during this claim.  At a minimum, the 
Veteran's current contentions as to the insignificant or minimal 
nature of his substance abuse are inconsistent with the evidence 
of record dating prior to the claim and are not credible.  
Further, his contentions of continuity of symptoms since service 
is inconsistent with the information provided to treatment 
providers in 1992 of an 8-year history of complaints.  Thus, the 
Board finds such contentions are not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider 
bias in lay evidence and conflicting statements of the veteran in 
weighing credibility); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.").

In a 2004 opinion, Dr. S. found that a history of sexual contact 
with multiple partners was the probable cause of the Veteran's 
hepatitis C.  That opinion is not persuasive, however, because it 
relies on the Veteran's denial of history of drug use, and that 
denial is contradicted by the Veteran's statements to treating 
clinicians.  Indeed, that physician noted that some of the 
records he reviewed that were provided for review were 
conflicting and appeared to be incomplete. 

The Board sought a medical file review and opinion in 2010 
because the file reviews and opinions of April 2008 and November 
2008 were not performed by physicians, as the Board had requested 
in the prior remand decisions.  In addition, those opinions 
emphasized the absence of evidence of hepatitis C during service 
and the length of time between separation from service and the 
diagnosis of hepatitis C, which are not dispositive facts with 
respect to this issue.


The June 2010 file review and opinion is more probative than the 
other clinical opinions because it was performed by a physician, 
in particular a specialist in infectious diseases, and because 
the reviewer discussed the various hepatitis C risk factors in 
the Veteran's history, and the relative likelihood that each was 
the cause of the Veteran's hepatitis C.  The reviewer clearly 
acknowledged that certainty is not possible as to the cause of 
the Veteran's hepatitis C.  The reviewer opined, however, that it 
is most likely that IV use of heroin caused the Veteran to 
contract hepatitis C.  The reviewer stated that other routes of 
infection, including sexual contact, were less likely than the IV 
drug use.  The reviewer noted that high risk sexual behavior 
carries more risk than monogamous sexual contact, and he 
characterized the Veteran's sexual behavior during service as 
high risk.  Having considered the several risk factors in the 
Veteran's history, the reviewer found the Veteran's IV heroin use 
the most likely cause and his sexual behavior a less likely 
cause.  This opinion does not suggest that each risk factor is 
equally likely to have caused the disorder; rather, the opinion 
ascribes a greater probability that drug abuse caused hepatitis C 
and lower probability that sexual behavior caused it.  As such, 
the evidence is not in equipoise such that service connection is 
warranted.  In this regard, an award of VA benefits may not be 
based on remote possibility.  See 38 C.F.R. § 3.102. 

In summary, the evidence does not establish that hepatitis C 
existed in service or for many years thereafter.  Moreover, the 
most probative evidence reflects that the most likely cause for 
the Veteran's hepatitis C is drug abuse.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
service connection for the Veteran's hepatitis C.




ORDER

Entitlement to service connection for the hepatitis C is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


